Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered.


Status of Claims
3.	Claims 1, 3, 5, 6, 8, 9, 10, 12, 14, 15, 16 and 18-26 are pending in this application.  
	Claims 1, 3, 5, 8, 9, 10, 12, 14, 16, 18 are currently amended.

	Claims 2, 4, 7, 11, 13 and 17 are cancelled.

	Claims 6, 15 and 19 are previously presented.

	Claims 20-26 are new.



Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive. 
Applicant submits that the Examiner has not met the burden of establishing a prima facie case of obviousness and respectfully traverses the rejections for the following reasons.
The distinguishable features of the claimed invention include:
(1) “wherein the plurality of neural networks are obtained by performing learning based on an image data pair which includes first image data and second image data which is higher in resolution than the first image data,
(2) wherein the second image data is obtained by rendering page-description language (PDL) data included in a print job, and
(3) wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of a low-resolution”.

However, the examiner respectfully disagrees for limitations (1) and (2).

The prior art of Chou explicitly teaches the first limitation (1): In Sect. [0072], [0080] Chou teaches, a super-resolution enhancement mode, the super-resolution engine 600 generates output image data 620 having a higher resolution than the input image data 618.  In the visual enhancement mode, the super-resolution engine 600 generates output image data having the same resolution as the input image data 618, but with enhanced image quality.  The discussion herein regarding the processing of the directionally scaled image data 622 by components of the super-resolution engine 600 in the super-resolution enhancement mode may also be applicable to processing of the 

Additionally, Nagasaki explicitly teaches limitation (2): In Col. 61 lines 1-22, multimedia information is separated into a multiple types of image data, to include image information, graph information, character information, speech information, and header information by the data separation section 196, wherein second image data is considered as (i.e. character information) and the character information undergoes PDL processing in the PDL processing section 246 and is synthesized by a synthesis circuit 250, and the resultant data is stored in a memory 770 for later print processing. See also Nagasaki, Col. 62 lines 46-59, multimedia information is input and separated into image information, graph information, and character information by the separation section 196.  These pieces of information are respectively decompressed by the decompression processing sections 238, 242, and 248.  The image information and the graph information are interpolated by the data interpolation circuits 240 and 244.  The character information is subjected to PDL processing in the PDL processing section 246 for synthesizing into readout data for print job output.



 Applicant’s arguments and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US PG. Pub. 2012/0177267 A1). Applicant’s argue “wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of a low-resolution”.
However, Chen teaches wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of a low-resolution” See Chen, Sect. [0012], [0035], [0050] With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.).


Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8-10, 12, 14-16 and 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US PAT. No. 5,896,403) in view of Chou (2020/0043135 A1); and further in view of Chen (US PG. Pub. 2012/0177267 A1).

	Referring to Claim 1, Nagasaki teaches a system (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system) comprising:
at least one memory (See Nagasaki, Fig. 76, ROM 604) that stores a program (See Nagasaki, Fig. 76, Col. 55 line 63, ROM 604 for storing programs); and
at least one processor (See Nagasaki, Fig. 76, CPU 600) that executes the program to perform (See Nagasaki, Fig. 76, Col. 56 lines 42-44, The multimedia information recording processing section 598 may be realized by software processing performed by the CPU 600): 
acquiring first information about a first resolution of an input image (See Nagasaki, Col. 57 lines 42-47, when the data is to be transmitted in facsimile, a facsimile resolution is selected by a facsimile resolution selection section 714, and the shape of the dot code pattern is changed by the dot pattern shape conversion circuit 706 in accordance with the selected resolution.); 
acquiring second information about a second resolution of an image that is to be output (See Nagasaki, Fig. 76, Col. 56 lines 53-60, When the contents of a printout are to be transmitted in facsimile, since the resolution or definition of a facsimile is also specified as GII or GIII, the dot pattern shape conversion circuit 654 in the multimedia information recording processing section 598 may perform conversion in accordance with such a resolution, i.e., change the size of the data, as well as conversion in accordance with the resolution of the printer 626.),
an image data pair includes first image data and second image data (See Nagasaki, Fig. 83, Col. 61 lines 3-11,  FIG. 83 shows the actual arrangement of the output processing section 762.  More specifically, multimedia information from the pen type information reproducing apparatus 760 is separated into image information, graph information, character information, speech information, and header information by the data separation section 196.),
wherein the second image data is obtained by rendering page-description language (PDL) data included in a print job (See Nagasaki, Fig. 83, Col. 61 lines 15-22 and Col. 62 lines 46-59, The character information undergoes PDL processing in the PDL processing section 246.   This data is D/A-converted by the D/A conversion section 252 and output to the projector 764 or the electronic OHP 766... The character information is subjected to PDL processing in the PDL processing section 246 for synthesizing into readout data for print job output).

Nagasaki fails to explicitly teach
wherein the second resolution is higher than the first resolution; 
determining, from among a plurality of neural networks that convert a low-resolution image into a high-resolution image, one neural network based on the first information and the second information, wherein the determined one neural network is a 
wherein the plurality of neural networks are obtained by performing learning based on an image data pair which includes first image data and second image data which is higher in resolution than the first image data,
wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of low-resolution;
acquiring post-conversion image data having the second resolution into which the input image having the first resolution is converted using the determined one neural network; and 
outputting the acquired post-conversion image data.

However, Chou teaches
wherein the second resolution (See Chou, Fig. 6, Output Image 620) is higher than the first resolution (See Chou, Fig. 6, Sect, [0066] lines 2-6, The super-resolution engine 600 is a circuitry that receives input image data 618, and converts the input image data 618 into an output image data 620 having higher pixel resolution than the input image data 618.); 
determining, from among a plurality of neural networks that convert a low-resolution image into a high-resolution image, one neural network based on the first (See Chou, Sect. [0073], the enhancement processor 634 may include the enhancement module 606 and the filter module 608.  The enhanced image data 626/628 output from enhancement processor 634 are combined with residual values 630 output from the neural network 612 to generate the output image data 620.  The enhancement processor 634 is not limited to the enhancement module 606 and the filter module 608, and other types of enhancement circuitries and non-neural network processing schemes may also be used to generate enhanced image data that is combined with the enhanced image data (e.g., residual values 630) output from the neural network 612.  Examples of non-neural network processing schemes may include multi-frame fusion, peaking filter, example-based enhancement based on self similarity, or dictionary-based enhancement based on low-resolution/high-resolution patches.), wherein the determined one neural network is a neural network suitable for converting an image having the first resolution into an image having the second resolution (See Chou, Sect. [0075], The enhancement module 606 generates example-based enhanced image data 626 using the directionally scaled image data 622.  The enhancement module 606 uses example patches (or "pixel blocks," as used herein) from the lower resolution input image data 618 to derive the example-based enhanced image data 626, where the example-based enhanced image data 626 includes high resolution features in a scaled image.  The enhancement module 606 receives the directionally scaled image data 622 and the input image data 618, generates the example-based enhanced image data 626 from processing the directionally scaled image data 622, and provides the example-based enhanced image data 626 to the blending logic circuit 616.  The enhancement module 606 may receive the input image data 618 from the directional scaler 602, or directly from the input to the super-resolution engine 600.),
wherein the plurality of neural networks are obtained by performing learning based on an image data pair which includes first image data and second image data which is higher in resolution than the first image data (See Chou, Sect. [0072], In the super-resolution enhancement mode, the super-resolution engine 600 generates output image data 620 having a higher resolution than the input image data 618.  In the visual enhancement mode, the super-resolution engine 600 generates output image data having the same resolution as the input image data 618, but with enhanced image quality.  The discussion herein regarding the processing of the directionally scaled image data 622 by components of the super-resolution engine 600 in the super-resolution enhancement mode may also be applicable to processing of the input image data 618 in the visual enhancement mode.  For example, in the visual enhancement mode, training images for the neural network 612 may include high resolution/low resolution image pairs with the high resolution image representing the desired output.),
acquiring post-conversion image data having the second resolution into which the input image having the first resolution is converted using the determined one neural network (See Chou, Sect. [0066], The super-resolution engine 600 uses a neural network 612 to perform resolution enhancement and receives input image data 618, and converts the input image data 618 into an output image data 620 having higher pixel resolution than the input image data 618.); and 
outputting the acquired post-conversion image data (See Chou, Sect. [0073] lines 7-10, The enhanced image data 626/628 output from enhancement processor 634 are combined with residual values 630 output from the neural network 612 to generate the output image data 620.).


Before the effective filing date of the claimed invention, it would have obvious to 

The combination of Nagasaki and Chou fails to teach 
wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of low-resolution.

However, Chen teaches 
wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of low-resolution (See Chen, Sect. [0012], [0035], [0050] With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the first image data is obtained at least by imparting noises to the second image and converting the noises-imparted second image into an image of low-resolution. The motivation for doing so would have been to provide a system and method for constrained image reconstruction that allow desirable levels of signal-to-noise ratio to be achieved without sacrificing spatial resolution (See Sect. [0002] of the Chen reference).  Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 1.

	Referring to Claim 3, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 1 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system), wherein the first image data is binary data and the second image data is multivalued data (See Nagasaki, Col. 17 lines 54-56, image area determination/separation circuit 146 separates binary image data (i.e. first image data) from multi-value image data (i.e. second image data) by using a determined image area separation technique using a neural network).
	
	Referring to Claim 5, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 1 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system), further comprising a printer (See Nagasaki, Fig. 76, Optical copying machine 666, Col. 56 lines 61-67.), 
wherein the outputting includes causing the printer to form the acquired post-conversion image data on a sheet (See Nagasaki, Figs. 12A-12B, Col. 15 lines 36-41, The data to which the markers are added in this manner is supplied to a simple printer system 106.  As a result, as shown in FIGS. 12A and 12B, a reel seal 108 is printed and discharged from the printed sheet discharging section 84.  In this case, the simple printer system 106 prints date/time data obtained by a timer 110 on the reel seal 108.).

Nagasaki fails to explicitly teach wherein the second information is information about the second resolution at which image formation is performed by the printer.

However, Chou teaches wherein the second information is information about the second resolution at which image formation is performed by the printer (See Chou, Sect. [0075], The enhancement module 606 generates example-based enhanced image data 626 using the directionally scaled image data 622.  The enhancement module 606 uses example patches (or "pixel blocks," as used herein) from the lower resolution input image data 618 to derive the example-based enhanced image data 626, where the example-based enhanced image data 626 includes high resolution features in a scaled image.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second information is information about the second resolution at which image formation is performed by the printer. The motivation for doing so would have been to allow for image data processing, and more particularly, to allow the conversion of image data from lower resolution to higher resolution (See Chou, Sect. [0001]). Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 5.

	Referring to Claim 6, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 1 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system), further comprising a user interface configured to receive an operation performed by a user (See Nagasaki, Col. 62 lines 9-14, In order to perform such processing, an input section and a display section are preferably arranged in the output processing section 762 to perform processing such as graphical user interface, thereby allowing the user to actually designate a portion to be decompressed.), 	
(See Nagasaki, Col. 63 lines 6-12, When information is to be output from the printer 792, an output selecting means 814 automatically set a resolution upon recognition of the type of the printer 792 connected to the output section 762. When information is to be transmitted offline using the floppy disk 796 or the like, since the type of a printer cannot be recognized, the resolution is set manually.).
	
Referring to Claim 8, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 1 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system).
The combination of Nagasaki and Chou fails to explicitly teach wherein the noise imparting processing includes processing for imparting random noise to the second image.
However, Chen teaches wherein the noise imparting processing includes processing for imparting random noise to the second image (See Chen, Sect. [0012], [0035], [0050], With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the noise imparting processing includes processing for imparting random noise to the second image. The motivation for doing so would have been to provide a system and method for constrained image reconstruction that allow desirable levels of signal-to-noise ratio to be achieved without sacrificing spatial resolution (See Sect. [0002] of the Chen reference).  Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 8.

	Referring to Claim 9, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 1 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system), and further applying binariztion processing to the converted image of the low resolution (See Nagasaki, Figs. 17-23, Col. 27 lines 3-13, one dot, e.g., a dot having a dot size of 30 to 40 .mu.m, recorded on the sheet 182 is focused into a dot having a dot size corresponding to 1.5 pixels, on the image pickup element, each of which generally has a size of 7 or 10 .mu.m, through an image formation system lens. According to the sampling theorem, the pixel pitch may be set to be smaller than the dot pitch. In this case, for a reliable operation, the pixel pitch will be set to be 1.5 pixels…in the above case wherein binarization is employed instead of A/D conversion, the pixel pitch is set to be two pixels for the sake of a more reliable operation.).

The combination of Nagasaki and Chou fails to explicitly teach 
first image data obtained by imparting noises to the second image, converting the noises-imparted second image into an image of a low-resolution.

However, Chen teaches first image data obtained by imparting noises to the second image, converting the noises-imparted second image into an image of a low-resolution (See Chen, Sect. [0012], [0035], [0050], With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.). 

(See Sect. [0002] of the Chen reference).  Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 9.

	Referring to Claim 10, the combination of Nagasaki in view of Chou and further Chen teaches the system according to claim 7 (See Nagasaki, Figs. 1 and 76, Dot code and information/reproducing system).
The combination of Nagasaki in view of Chou fails to explicitly teach wherein the noise imparting processing includes processing for imparting respective independent random noises to a surrounding region of a foreground region and an inside region of the foreground region.

However, Chou teaches wherein the noise imparting processing includes processing for imparting respective independent random noises to a surrounding region of a foreground region and an inside region of the foreground region (See Chen, Sect. [0012], [0035], [0050], With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the noise imparting processing includes processing for imparting respective independent random noises to a surrounding region of a foreground region and an inside region of the foreground region. The motivation for doing so would have been to provide a system and method for constrained image reconstruction that allow desirable levels of signal-to-noise ratio to be achieved without sacrificing spatial resolution (See Sect. [0002] of the Chen reference).  Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 10.

	Referring to Claim 12, the structural elements of system claim 1 perform all of the steps of method claim 12.  Thus, claim 12 is rejected for the same reasons discussed in the rejection of claim 1. 

Referring to Claim 14, the structural elements of system claim 5 perform all of the steps of method claim 14.  Thus, claim 14 is rejected for the same reasons discussed in the rejection of claim 5.

Referring to Claim 15, the structural elements of system claim 6 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 16, arguments analogous to claim 1 are applicable herein.  The computer readable medium is explicitly/inherently taught as evidenced by the combination of prior arts (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).

Referring to Claim 18, arguments analogous to claim 5 are applicable herein.  The computer readable medium is explicitly/inherently taught as evidenced by the combination of prior arts (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).

Referring to Claim 19, arguments analogous to claim 6 are applicable herein.  The computer readable medium is explicitly/inherently taught as evidenced by the combination of prior arts (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).


	Referring to Claim 20, Nagasaki teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer (See Nagasaki, Fig. 70, Card Type Adapter 524 with embodied ROM 534, RAM 536, Memory Control Section 538 and CPU, Col. 53 lines 51-58, A ROM 534 serves to store control programs executed by a CPU (not shown) incorporated in a video game apparatus body.  When the cassette is inserted, the control programs are loaded into the apparatus body.  A RAM 536 is used to store a processing result obtained by the data processing section 462.  A memory control section 538 controls the ROM 534 and the RAM 536 in accordance with instructions from the CPU in the video game apparatus body.), cause the computer to perform a method comprising:
obtaining second image data by rendering page-description language (PDL) data included in a print job (See Nagasaki, Col. 62 lines 46-59, multimedia information is input and separated into image information, graph information, and character information by the separation section 196.  These pieces of information are respectively decompressed by the decompression processing sections 238, 242, and 248.  The image information and the graph information are interpolated by the data interpolation circuits 240 and 244.  The character information is subjected to PDL processing in the PDL processing section 246 for synthesizing into readout data for print job output.);

Nagasaki fails to explicitly teach 
obtaining first image data at least by imparting noises to the second image and converting the noises-imparted second image into an image of a low-resolution, wherein a resolution of the first image is lower than a resolution of the second image; and
generating a neural network for converting a low-resolution image into a high-resolution image by performing learning based on a pair of the obtained first image data and the obtained second image data.

However, Chou teaches 
(input image data) and the obtained second image data (output image data 620)  (See Chou, Fig. 6, Sect. [0072], In the super-resolution enhancement mode, the super-resolution engine 600 generates output image data 620 having a higher resolution than the input image data 618.  In the visual enhancement mode, the super-resolution engine 600 generates output image data having the same resolution as the input image data 618, but with enhanced image quality.  For example, in the visual enhancement mode, training images for the neural network 612 may include high resolution/low resolution image pairs with the high resolution image representing the desired output.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate generating a neural network for converting a low-resolution image into a high-resolution image by performing learning based on a pair of the obtained first image data and the obtained second image data.  The motivation for doing so would have been to allow for image data processing, and more particularly, to allow the conversion of image data from lower resolution to higher resolution (See Chou, Sect. [0001]). Therefore, it would have been obvious to combine Nagasaki and Chou to obtain the invention as specified in claim 20.

The combination of Nagasaki and Chou fails to teach 


However, Chen teaches 
obtaining first image data at least by imparting noises to the second image and converting the noises-imparted second image into an image of a low-resolution, wherein a resolution of the first image is lower than a resolution of the second image (See Chen, Sect. [0012], [0035], [0050], With the appropriate choice of a prior image, I.sub.p, a target image, I, can be reconstructed with both high SNR and spatial resolution.  In general, the SNR of the prior image, I.sub.p, is imparted to the target image, I, by way of the aforementioned PICCS image reconstruction methods.  Therefore, consideration of how the prior image, I.sub.p, is produced can provide benefits to the overall image quality of the target image, I. For example, the quality of preexisting images can be improved by forming a low noise, low spatial resolution prior image from the existing images and appropriately resampling the existing images to produce image data from which higher quality target images may be reconstructed.). 

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate obtaining first image data at least by imparting noises to the second image and converting the noises-imparted second image (See Sect. [0002] of the Chen reference).  Therefore, it would have been obvious to combine Nagasaki and Chou and further Chen to obtain the invention as specified in claim 20.
	
Referring to Claim 21, the structural elements of system claim 8 perform all of the steps of method claim 21.  Thus, claim 21 is rejected for the same reasons discussed in the rejection of claim 8.

	Referring to Claim 22, the structural elements of system claim 9 perform all of the steps of method claim 21.  Thus, claim 21 is rejected for the same reasons discussed in the rejection of claim 9.

	Referring to Claim 23, the structural elements of system claim 10 perform all of the steps of method claim 23.  Thus, claim 23 is rejected for the same reasons discussed in the rejection of claim 10.

	Referring to Claim 24, arguments analogous to claim 8 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).

	Referring to Claim 25, arguments analogous to claim 9 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by the combination of prior arts (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).

	Referring to Claim 26, arguments analogous to claim 10 are applicable herein.  The non-transitory computer-readable storage medium is explicitly/inherently taught as evidenced by the combination of prior arts (See Nagasaki, Fig. 76, Wordprocessor incorporating functions of the recording multimedia code system, Col. 55 lines 56-67, the following components are connected to a bus 602 extending from a CPU 600: various ROMs 604 for programs, a character generator; a RAM 606 as a work area; a calendar 608; a bus control 610; a CRT control 616 for displaying data, developed in a video RAM 612.).
Cited Art
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuo et al. (US PAT. No. 5,838,333) discloses an image processing device and image processing method for expanding code image data to bit map image data for use in image formation.  The image processing device includes a storage device, an image interface device and a color space converter.  The storage device stores bit map image data to which the code image data is expanded by an expansion device.  The image interface device generates a signal indicating an attribute of a color space representing the bit map image data stored in the storage device for each pixel.  The color space converter converts the image data from an image data color space to a color space that is dependent on the image formation device being used.  The image data includes an image data color space attribute that identifies the 
color space based on the type of device that generates the image data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677